Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered February 6, 2003, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of eight years and five years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. As we concluded on the codefendant’s appeal (People v Martinez, 8 AD3d 8 [2004], lv denied 3 NY3d 677 [2004]), there is no basis for disturbing the jury’s determinations concerning credibility. Defendant’s acquittal of other charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]).
We decline to invoke our interest of justice jurisdiction to dismiss the noninclusory concurrent count (see People v Spence, 290 AD2d 223 [2002], lv denied 98 NY2d 641 [2002]; People v Kulakov, 278 AD2d 519 [2000], lv denied 96 NY2d 785 [2001]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.E, Mazzarelli, Andrias, Friedman and Gonzalez, JJ.